DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick D. Kim (Reg. No. 38,513) on February 17, 2021.
In the Claims
5. (Currently Amended) The method of claim 1, wherein 
the command is stored in a large read queue if the command is determined to be a large read command according to a first threshold; and 
the command is stored in a large write queue if the command is determined to be a large write command according to a second threshold.  

14. (Currently Amended) The non-volatile storage device of claim 11, wherein 
the command is stored in a large read queue if the command is determined to be a large read command according to a first threshold; and 
second threshold.  

20. (Currently Amended) The non-transitory computer readable medium of claim 18, wherein
the command is stored in a large read queue if the command is determined to be a large read command according to a first threshold; and 
the command is stored in a large write queue if the command is determined to be a large write command according to a second threshold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139